F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      June 14, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 KEN NETH EUG ENE BAR RETT,

               Plaintiff - Appellant,                   No. 06-7007
          v.                                           E. D. Oklahoma
 RA YM OND BA RN ES,                            (D.C. No. CIV-05-328-W H)

               Defendant - Appellee.



                            OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.


      M r. Kenneth Barrett is incarcerated at the M uskogee County Detention

Center in M uskogee, Oklahoma. He filed suit under 42 U .S.C. § 1983 against

Raymond Barnes, jail administrator at the detention center, in the United States

District Court for the Eastern District of Oklahoma, claiming his constitutional

rights w ere violated when he was denied access to a law library and copies of his



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
legal work. The district court dismissed the suit, ruling that M r. Barrett had

failed to exhaust his administrative remedies before filing suit. M r. Barrett

appeals the dismissal, arguing that he did exhaust. W e have jurisdiction under

28 U.S.C. § 1291 and affirm.

      In his amended complaint M r. Barrett asserted that he had no access to the

prison law library or to copies of his legal work, and that he had letters proving

he was denied access. He also claimed to have exhausted his administrative

remedies, stating: “Verbally asked and written. Have proff of it. But they ar

evidence. Can’t get copys to show you. As I have indacated before.” R. Vol. I

Doc. 6 at 4. The district court ruled that M r. Barrett had not made “any colorable

argument that he has exhausted his administrative remedies” nor had he cited any

“authority or facts, other than his own conclusory allegations, to demonstrate he

was denied access to those administrative procedures.” R. Vol. I Doc. 16 at 2.

M r. Barrett neither submitted documentation of his efforts to exhaust his

administrative remedies nor described his efforts to do so. On appeal he

challenges the district court’s finding that he did not exhaust his administrative

remedies. His sole arguments are that he “did exhaust all of his addminastrative

remeadies And has proff,” Aplt. Br. at 3, and that if the district court had

permitted him an evidentiary hearing he w ould have been able to show the court

that proof.




                                          -2-
      The district court correctly ruled that under Fitzgerald v. Corrections Corp.

of America, 403 F.3d 1134, 1139 (10th Cir. 2005), in order to allege exhaustion

successfully M r. Barrett must either “attach a copy of the applicable

administrative dispositions to the complaint,” or “describe with specificity the

administrative proceeding and its outcome.” (internal quotation marks and

brackets omitted). M r. Barrett did not meet this standard in district court, and his

opening brief to us is hardly more specific. The district court correctly ruled that

M r. B arrett failed to exhaust his administrative remedies.

      In M r. Barrett’s reply brief he makes two additional arguments: that the

district court should have ordered a M artinez report, see Martinez v. Aaron, 570

F.2d 317, 319-20 (10th Cir. 1978), and that he should be excused for his failure to

plead exhaustion because he suffers from a severe learning disability and did not

have access to legal materials. But M r. Barrett did not raise these arguments in

district court, so we will not address them. See Simmat v. U.S. Bureau of Prisons,

413 F.3d 1225, 1240 (10th Cir. 2005).

      W e A FFIRM the ruling of the district court. W e D ENY M r. Barnes’s

motion for leave to file a surreply.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -3-